DETAILED ACTION
	The receipt is acknowledged of applicant’s selection filed  08/03/2022, and two IDS(s) filed 04/28/2020.

	Claim 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II, claims 16-20, in the reply filed on 08/03/2022 is acknowledged. Applicants stated that election is made with traverse, however, applicants did not present any argument against the election/restriction requirement. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I and associated species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for very specific polymers to modulate the degradation of the bioabsorbable polymer, does not reasonably provide enablement for any components or any material as degradation modulator component. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).

Nature of the invention and Breadth of the claims: The claims are directed to a negative pressure system comprising a bioabsorbable layer, and a layer to modulate degradation of the bioabsorbable layer covering two or more surfaces of the bioabsorbable layer. MPEP 2164.01(c) states: “When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991).” Thus, the enabling disclosure must teach the skilled artisan how to make and use the full scope of the claimed system comprising the claimed layers without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification does not place clear boundaries on the polymers used to make the degradation modulation layer embraced by the claims and makes clear that many polymers and their derivatives are contemplated. No degradation modulation components disclosed other than some polymers. The examples provided for the polymers include a polymer having one or more monomeric units. In some embodiments the monomeric unit present in the polymer may be derived from another monomeric unit that has been modified, for example, functionalized, after polymerization. The monomeric repeating unit may comprise vinyl pyrrolidone, vinyl alcohol (for example, which may be derived from vinyl acetate), ethylene oxide, propylene oxide, ethylene glycol, acrylic acid, a salt of acrylic acid, an ester of acrylic acid, acrylamido methylpropane sulphonic acid, a salt of acrylamido methylpropane sulphonic acid, an ester of acrylamido methylpropane sulphonic acid, cellulose derivatives, copolymers thereof, blends or mixtures thereof, or combinations thereof. Given the divergent nature of the polymers contemplated, their derivatives and combinations thereof, one would conclude that the genus “degradation modulator components” embraces essentially myriad of components and materials including all polymers and copolymers from the above list, including any derivatives thereof, known and unknown, in any possible combinations. This may provide myriad of polymers and materials for the degradation modulators components. Thus, it is incumbent upon the disclosure to teach the skilled artisan how to make and use the claimed components of the claimed layers such that it can be used to make the claimed system with all its limitations embraced by the claims without undue experimentation.

Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure does not provide a working example wherein any specific components within the scope of the claimed degradation modulator is used to formulate the claimed system. Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. The polymer and transdermal/wound dressing arts are generally viewed as unpredictable and achieving a useful therapeutic outcome in using negative pressure system on the tissues using the claimed layers is highly unpredictable. Thus, the relevant question in light of the failure of the application to provide a working example is whether the manner and process of using negative pressure system comprising degradation modulator components is otherwise disclosed such that the skilled artisan would be able to use the invention commensurate with the full scope of what is claimed. 
The instant disclosure describes a negative pressure system comprising manifold, absorbable component and degradation modulating component. The specification teaches that polymers are used for forming degradation modulating component. However, teaches myriad of polymers made of myriad of monomers, derivatives thereof and all possible combinations thereof. 
With regard to actually forming a degradation modulation component, the application provides only speculation and no specific polymer has been used. 

State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.
The polymer and transdermal/wound dressing arts are recognized as unpredictable. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws.  In cases involving unpredictable factors, such as most polymer activity and reaction in the transdermal and wound dressing, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.
In the instant case, before the filing date of the instant application the state of the art with regard to negative pressure system comprising degradation modulation component was at an early stage of development and obtaining therapeutically effective outcomes by using the negative pressure system comprising such components  currently claimed was highly unpredictable. Thus, before the effective filing date of the instant application the skilled artisan would recognize that formulating a negative pressure system comprising bioabsorbable and degradation modulation components would be unpredictable. Ingram teaches negative pressure device comprising layer of absorbable material, Argenta teaches negative pressure device comprising layer to protect the wound from friction comprising polymers, and Weston teaches multilayered absorbable layers (see the art rejection below). 

Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to develop a negative pressure system comprising degradation modulating component covering two or more surfaces of the bioabsorbable components encompassed by the claims without undue experimentation. 
The instant application describes many polymers, derivatives thereof and combination thereof. The guidance provided in the specification regarding degradation modulation components amounts to no more than generic statements that the components might comprise any polymers, derivatives of polymers, or combination of polymers. However, given the unpredictable state of the art, the skilled artisan clearly would not be able to extend these teachings and provide negative pressure system comprising a bioabsorbable component, and component to modulate degradation of the bioabsorbable layer covering two or more surfaces of the bioabsorbable component using the broad scope of degradation modulation component covered by the claims without extensive trial and error experimentation. 
In fact, what is disclosed in the instant application with respect to degradation modulation components amounts to no more that theoretical speculation in a highly unpredictable art. The law is clear that the first paragraph of 35 USC § 112 requires more that the disclosure of a theoretical possibility. “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)
In view of the broad scope of the claims, the nascent and unpredictable state of the art and the failure of the application to teach one of skill in the art how to make and use the full scope of the claimed invention as asserted in the disclosure in clear, concise and exact terms, it must be concluded that one would not be enabled to make and use the invention as broadly as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 is confusing because it does not recite the relation of the different layers/components to each other. For example, which layer is adjacent to the wound? and which two surfaces of the bioabsorbable layer are covered by the degradation modulating components? Upper and lower, two sides, or one side and one upper or lower?

Further, claim 16 recites “fluidly coupled”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fluidly couples” in claim 16 is used by the claim to mean “transfer fluid to the negative pressure part of the device,” while the accepted meaning is “attached through fluid.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19 are rejected under 35 U.S.C. 103 as being obvious over the either Ingram et al. (2015/0320434, IDS filed 04/28/2020) or Argenta (US 2008/0208171, currently cited on PTO 892), each in combination with Weston (US 2011/0077604, currently cited on PTO 892).
The applied reference Ingram et al. has a common assignee, and two common inventors, Locke and Robinson, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Applicant Claims 
Claim 16 is directed to a negative pressure system for providing negative pressure therapy to a tissue site, the system comprising:
a manifold;
a bioresorbable component;
a degradation-modulating component covering two or more surfaces of the bioresorbable component and configured to modulate degradation of the bioresorbable component;
a cover configured to be placed over the manifold, the bioresorbable component, and the degradation-modulating component; and
a negative-pressure source configured to be fluidly coupled to the manifold.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ingram teaches negative pressure system for treating wound. The system comprising negative pressure source, manifold 108 of figure 1, that has a interface 107 facing wound bed or tissues, a cover 106, and a layer 110 contacting the wound. The parts of the system are fluidly coupled to each other (abstract; ¶¶ 0006-0010, 0033-0037, 0040, 0044, 0045, 0062; figure 1, and figure 1A). The manifold is open cell polyurethane foam (¶ 0046). The bioabsorbable layer comprises collagen (¶ 0048). The contact layer comprises polyvinyl alcohol (0064).
Argenta teaches device comprising negative pressure source, cover 50, manifold 10, and a tissue facing layer 80 disposed between the manifold and a, e.g. wound (abstract; figures; ¶¶ 008, 0016, 0024-0028). The manifold is open cell foam polyurethane (¶ 0020). The tissue contact layer is polymer (¶ 0024). The device comprises connection between suction element and manifold (¶ 0008), i.e. fluidly coupled. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While both Ingram and Argenta teach manifold and layers deposited between the manifold and the tissues adjacent to the tissue, and Ingram teaches bioabsorbable layer of collagen and wound contacting layer, the references however do not explicitly teach degradation modulation component as claimed by claim 16.
Weston teaches reduced pressure apparatus to treat wound. The apparatus comprises reduced pressure source attached to a part to applied to the wound (abstract). The apparatus has the benefits of faster healing, increased formation of granulation tissue, closure of chronic open wounds, reduction of bacterial density within wounds, inhibition of burn penetration, and enhancement of flap and graft attachment. Wounds that have exhibited positive response to treatment by the application of negative pressure include infected open wounds, decubitus ulcers, dehisced incisions, partial thickness burns, and various lesions to which flaps or grafts have been attached (¶ 0016). The part of the apparatus applied to the tissue/wound comprises cover sheet, and absorbable matrix that is absorbed by the underlying wound so does not require frequent changing and functions to more uniformly apply the reduced pressure over the wound while holding the cover sheet away from the wound (¶¶ 0019-0021). The apparatus comprises fluid collection system (¶ 00422), i.e. fluidly coupled. The absorbable material comprises collagen (¶ 0044). The absorbable matrix 32 can be formed of three layers 33, 34, 35 of figure 1. The layers are constructed of more than one absorbable material, such material having different rates of absorption into body tissue. By preselecting the materials of the matrix 32, and placing them in areas of the wound 25 in which different rates of absorption are desired, it may be possible to enhance wound healing. An example of this embodiment of the absorbable matrix 32 is illustrated in FIG. 2a, where the matrix 32 is composed of three layers, each layer being composed of an absorbable material different from the material in the adjacent layer. Thus, in a matrix 32 of three layers having the lowest layer 33 being constructed of an absorbable material, and the middle layer 34 of the matrix 32 being constructed of a material having a lower rate of absorption than the lowest layer 33, and the layer of the matrix 32 closest to the cover 40 (i.e., the highest layer 35) being constructed of a material having a rate of absorption lower than the other two layers, the area of the wound 25 adjacent to the lowest layer 26 would be allowed to close at a faster rate than the area of the wound 25 adjacent to the middle layer 27, and the area of the wound 25 adjacent to the highest layer 28 would be allowed to close at a faster rate than the area of the wound 25 adjacent to the middle layer 27 and the lowest layer 26. Any combination of number of layers and absorbent materials desirable for wound treatment is possible. For example, the matrix 32 may have a highest layer 35 of absorbent material having a rate of absorption higher than the rate of absorption of the middle layer 34, which middle layer 34 has a higher rate of absorption than the rate of absorption of the lowest layer 33. Similarly, the highest layer 35 and the lowest layer 33 may have rates of absorption that are approximately equal to one another, such rate of absorption being greater or lesser than the rate of absorption of the middle layer 33 (¶ 0045). The layered absorbable matrix of different degradation rates read on the claimed absorbable layer covered on two surfaces by polymeric materials of different degradation, hence modulating the degradation of the middle bioabsorbable layer. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide device comprising negative pressure source, manifold, and layer(s) positioned between the manifold and the wound as taught by any of Ingram or Argenta, and replace the layer between the manifold and the wound by multiple bioabsorbable layers taught by Weston comprising absorbable material of different degree of degradation. One would have been motivated to do so because Weston teaches by preselecting the materials of the matrix layers, it may be possible to enhance wound healing with benefits of increased formation of granulation tissue, closure of chronic open wounds, and reduction of bacterial density within wounds. One would reasonably expect formulating apparatus comprising negative pressure source, manifold and multiple layers positioned between the manifold and the wound that comprise bioabsorbable layers of different degradation wherein the apparatus has enhanced wound healing, increased formation of granulation tissue, closure of chronic open wounds, and reduction of bacterial density within wounds.
All the elements of claim 16 of manifold, bioabsorbable layer, degradation modulation component, cover and negative pressure source, all are taught by combination of the cited references.
Regarding the claimed degradation modulation layer claimed by claim 16 that covers two or more surfaced of the bioabsorbable layer, the multiple layers of Weston read on the claimed layers that have different degrees of degradation.
Regarding the limitation of “fluidly couples” this is taught by Ingram and Argenta.
Regarding hydrophilic open cell foam polyurethane as claimed by claims 17 and 18, this is taught by both Ingram and Argenta.
Regarding bioabsorbable material exhibits protease modulating activity as claimed by claim 19, Ingram teaches collagen that is inherently have protease activity modulation.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the either Ingram or Argenta each combined with Weston as applied to claims 16-19 above, and further in view of the article by Cullen et al. (“The role of oxidized regenerated cellulose/collagen in chronic wound repair and its potential mechanism of action”, currently provided).

Applicant Claims 
Claim 20 is directed to the bioabsorbable component comprises collagen and oxidized regenerated cellulose (ORC).  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Ingram or Argenta each combined Weston are previously discussed in this office action. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While both Ingram teaches layer contacting the wound comprises collagen, however do not teach combination of collagen with ORC as claimed by claim 20.
Cullen teaches ORC/collagen can redress imbalance that occurs in the wound due to increased protease activity and subsequent degradation of the growth factors. ORC/collagen can inactivate the harmful factors, e.g. protease, present in chronic wound while simultaneously protecting the positive factors, e.g. growth factors, and delivering them back to the wound. Therefore, ORC/collagen has beneficial role in helping to re-balance chronic wound environment and therefore promote healing (see the entire document, and in particular the abstract; page 1545, right column; page 1555, left column).    

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide device comprising negative pressure source, manifold and bioabsorbable layer comprising collagen positioned between the manifold and the wound as taught by any of Ingram or Argenta combined with Weston, and replace collagen in the bioabsorbable layer with ORC/collagen taught by Cullen. One would have been motivated to do so because Cullen teaches ORC/collagen can inactivate the harmful factors, e.g. protease, present in chronic wound while simultaneously protecting the positive factors, e.g. growth factors, and delivering them back to the wound, therefore, ORC/collagen has beneficial role in helping to re-balance chronic wound environment and therefore promote healing. One would reasonably expect formulating apparatus comprising negative pressure source, manifold and multiple layers including bioabsorbable layer comprising ORC/collagen that re-balances chronic wound environment and therefore promote healing by inactivating protease while simultaneously protecting the positive factors, e.g. growth factors, and delivering them back to the wound.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./